DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 14 is cancelled.
Authorization for this examiner’s amendment was given in an interview with Gamble, Michael on 07/11/2022.
Allowable Subject Matter
Claims 1 – 2, 4 – 10 and 12 – 13 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest art of record Fornarelli (US 10111468 B2) discloses an aerosol-generating device, comprising: a device housing (an external body 14, (FIG.1)) defining a first receiving chamber (First pen 18), a second receiving chamber (second pen 18), and an internal space (internal space defined by the internal region of the housing), the first receiving chamber being configured to receive and accommodate a first consumable (a vaporization chamber accommodating a retaining tank), the second receiving chamber being configured to receive and accommodate a second consumable (a second vaporization chamber accommodating a retaining tank) and a separate power source (each pen 18  having a separate battery 22); an internal power source within the internal space defined by the device housing (each pen 18  having a separate battery 22), the internal power source being configured to provide power to the aerosol- generating device (the battery 22 is configured to provide power to vaporize the consumable in the retaining tank 24 received by the vaporization chamber 25 and coil 34 therein); and a controller configured to control aerosolization of an aerosol-forming substrate of at least one consumable of the first consumable and the second consumable (a single PCB and sensor 20, and preferably a microprocessor which controls the temperature of each of the different pens 18 so that an appropriate vaporization temperature can be accommodated by each coil 34 for each tank 24 containing in its reservoir 28 a unique e- liquid, 9:15-22)), the separate power source is independent of the internal power source (battery 22 of second pen 18 is independent from battery 22 of the first pen) and the second receiving chamber is configured to receive one of the second consumable or the separate power source at a time, such that the second consumable and the separate power source are exchangeable within the second receiving chamber (the second pen 18 is already configured to receive retaining a tank 24 (a reservoir for a consumable 28) and separate power source battery 22, (FIG.10), hence, by removing the battery 22 or the tank 24 (a reservoir for a consumable 28) from the second pen 18 at a time, the second receiving chamber (second pen 18) can be configured to receive one of the consumable tank 24 or the battery 22 exchangably in the second pen 18), wherein the first consumable is housed in the first receiving chamber and the second consumable is housed in the second receiving chamber (each tank 24 (a reservoir for a consumable 28) is housed in the separate first pen 18 (first receiving chamber) and second pen 18 (second receiving chamber)), wherein the second receiving chamber includes electrical contacts configured to be detachably connected to the separate power source based on the separate power source being in the second receiving chamber such that when the separate power source is received within the second receiving chamber, the electrical contacts provide additional power from the separate power source to the aerosol-generating device(second pen 18 that accommodates the separate power source, battery 22, has electrical contacts that connect to the battery for vaporization of the e-liquid in the tank 24) as claimed in the independent claim 1.
Fornarelli failed to teach that the second receiving chamber and the first receiving chamber are in coaxial alignment. Further, Fornarelli failed to teach the internal power source being between the first receiving chamber and the second receiving chamber, the internal power source being coaxially aligned with the first receiving chamber and the second receiving chamber and wherein the internal power source is connected to power both the first consumable and the second consumable when the first consumable is housed in the first receiving chamber concurrently with the second consumable being housed in the second receiving chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761